Case 5:21-cv-00076-EEF-KDM Document 8 Filed 07/15/21 Page 1 of 2 PageID #: 21




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

REGINALD HEARD                           ) NO. 5:21-CV-00076-EEF-KDM
                                         )
                                         )
VERSUS                                   ) JUDGE ELIZABETH E. FOOTE
                                         )
                                         )
AMIN CARTER AND                          ) MAG. JUDGE KAYLA D. MCCLUSKY
USA TRUCKING, INC.                       )


                RULE 12(b)(4) and 12(b)(5) MOTION TO DISMISS, OR,
                 ALTERNATIVELY, MOTION TO QUASH SERVICE

       NOW INTO COURT through undersigned counsel comes, USA TRUCK, INC. and

AMIN CARTER, sought to be made Defendants herein and improperly referred to as “USA

Trucking, Inc.” in the Complaint (Doc. 1), who, for the reasons set forth in the attached

Memorandum, move for an Order dismissing Plaintiffs’ claims against them. Plaintiff has

failed to timely and properly serve Amin Carter and USA Truck, Inc. with the Summons and

Complaint within 90 days of filing of the Complaint in accordance with Fed R. Civ. P. 4(c)(1)

and 4(m).

       WHEREFORE, Defendants pray that their RULE 12(b)(4) and 12(b)(5) MOTION TO

DISMISS, OR, ALTERNATIVELY, MOTION TO QUASH SERVICE be GRANTED and that this

Honorable Court issue an order dismissing Plaintiff’s claims. Alternatively, Defendants move

to quash the Summons Return (Doc. 7) on USA Truck, Inc. for the same reasons set forth in the

attached Memorandum.




                                              1
Case 5:21-cv-00076-EEF-KDM Document 8 Filed 07/15/21 Page 2 of 2 PageID #: 22




                                                 Respectfully submitted,

                                                    /s/ Trent P. Roddy
                                                    _________________________________
                                                    GUY D. PERRIER, T.A. #20323
                                                    TRENT P. RODDY, #29404
                                                    DUSTIN L. POCHÉ, #33451
                                                    Perrier & Lacoste, LLC
                                                    One Canal Place
                                                    365 Canal Street, Suite 2550
                                                    New Orleans, Louisiana 70130
                                                    gperrier@perrierlacoste.com
                                                    troddy@perrierlacoste.com
                                                    dpoche@perrierlacoste.com
                                                    Tel: (504) 212-8820
                                                    Fax: (504) 212-8825

                                                    ATTORNEYS FOR DEFENDANTS,
                                                    USA TRUCK, INC. AND AMIN CARTER



                                CERTIFICATE OF SERVICE

         I hereby certify that the foregoing pleading has been delivered to all counsel of record,
either through the CM/ECF system, depositing a copy of same in the United States mail, first
class postage prepaid, by hand delivery or by facsimile transmission, this 15th day of July, 2021,
at their last known address of record.


                                                      /s/ Trent P. Roddy
                                                      ____________________________
                                                      TRENT P. RODDY




                                                2
